     Case 4:19-cv-02033-YGR Document 111-1 Filed 06/16/20 Page 1 of 2



 1   MELINDA L. HAAG (SBN 132612)
     mhaag@orrick.com
 2   JAMES N. KRAMER (SBN 154709)
     jkramer@orrick.com
 3   ALEXANDER K. TALARIDES (SBN 268068)
     atalarides@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 7
     Attorneys for Defendants Apple Inc.,
 8   Timothy Cook, and Luca Maestri
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                            OAKLAND DIVISION
12

13
                                                    Civil Action No. 4:19-cv-02033-YGR
14   IN RE APPLE INC. SECURITIES
     LITIGATION                                     [PROPOSED] ORDER GRANTING
15                                                  DEFENDANTS’ MOTION FOR LEAVE
                                                    TO FILE A MOTION TO DISMISS THE
16                                                  SECOND AMENDED COMPLAINT
17                                                  Date:  July 21, 2020
                                                    Time: 2:00 p.m.
18
                                                    Judge: Honorable Yvonne Gonzalez Rogers
19                                                  Ctrm: 1, 4th Floor

20

21

22

23

24

25

26

27

28
                                                                                    [PROPOSED] ORDER
                                                                          CASE NO. 4:19-CV-02033-YGR
     Case 4:19-cv-02033-YGR Document 111-1 Filed 06/16/20 Page 2 of 2



 1          Defendants Apple Inc., Timothy Cook, and Luca Maestri brought a Motion for Leave to

 2   File a Motion to Dismiss the Second Amended Complaint (the “Motion”) before this Court on

 3   July 21, 2020. After considering the pleadings, the papers submitted by the parties, and the oral

 4   argument of counsel, and good cause appearing therefore, the Court hereby orders that

 5   Defendants’ Motion is GRANTED. Defendants may file a motion to dismiss the Second

 6   Amended Complaint.

 7          IT IS SO ORDERED.

 8
     Dated: __________________                    ___________________________________
 9                                                HON. YVONNE GONZALEZ ROGERS
10                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                           [PROPOSED] ORDER
                                                     1                           CASE NO. 4:19-CV-02033-YGR
